DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/29/22 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 101 rejection of the claims, Applicant argues that paragraphs [0014] and [0015] of the instant Specification provide a way of overcoming “the conventional problem of dictionaries being typically limited to the words they included at the time they are formed” by the use of an interactive electronic dictionary and that the recitation of specific computers “item selling remote server’ and a “cellular phone” provide specialized computers having user expandable dictionary formulator 103A and User expandable dictionary 103 as well as a non-generic item selling server, and as such, again argues that the claims provide a practical application and further recite eligible subject matter and (Amendment, pg. 8, fifth para. - pg. 11, fourth para.). Examiner respectfully disagrees.
The instant claims recite steps of obtaining objects/text from a user for addition to a dictionary (i.e., a data gathering step), calculating a centroid/average and a similarity score of representations of the objects/text (i.e., evaluating the obtained data using mathematical scoring/averaging functions), presenting candidate objects/text (i.e., a post solutional step of outputting data), receiving manual input to select a preferred candidate (i.e., a data analyzing/evaluation step), updating weights of the representation (i.e., evaluating data) and adding the selected candidate to the dictionary (i.e. a storage of data step), corresponding to the metal processes categorization of abstract ideas that is achievable by a human with a pen and paper in adding text to an original collection, without significantly more. 
Adding words to an initial limited dictionary as required by the claims and the argued portions of Applicant’s disclosure does not provide an improvement to other technology or the functioning of a computer implementing the steps as such step merely adds to a collection of data that is subsequently retrieved (i.e., conventional storage and retrieval of data) without changing or improving the manner in which the computer operates (see Ex parte Alexander Ulanov, 3/26/18 and Ex parte Daniel Gruhl, 3/11/2020), and the claims further do not apply the judicial exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing or apply or use the judicial exception in some other meaningful way as the language simple ties the abstract idea to generic computer components.  
User expandable dictionary formulator 103A and User expandable dictionary 103 are module components (i.e., software programs) of a memory device (see instant drawings, fig. 1, element 103) of a generic computer processing system 100, where the memory device is described as corresponding to conventional caches, RAMs, ROMs, and other memories (see instant original specification, pg. 5, para. [0017]). Claimed cellular phone/user device 320/220 is described as configured according to the generic computer processing system 100 (see fig. 1 and original specification [0026] and [0029]), while the claimed item selling server is described as being a server for selling various items over the internet (pars. [0029]), where the server is further described as a remote computer connected to the user's computer/user device (para. [0079]). Therefore, the claimed "cellular phone" and the "item selling server" respectively correspond to the specification described conventional computer and a remote computer, and as such, generic computers. Reference Parikh and Chen further describe the conventional nature of using an item selling remote server and a cellular phone as generic computers. A recitation of generic computer components that perform generic functions of analyzing and processing data does not integrate an abstract idea into a practical Application (See 84 Fed. Reg. at 55 n.31; Elec. Power Grp., 830 F.3d at1353 – 54) and communicating by a cellular telephone and a remote server corresponds to an abstract idea (see Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1262–1263 (Fed. Cir. 2016)).
 Regarding the 35 U.S.C. 103 rejection of claims 1, 9 and 17 with references Alba, Min, Baker and Parikh, Applicant argues that Min does not consider the weighted sum of similarity scores, while further requesting the portions of Min where the weighted sum of similarity scores be shown, and as a result, argues that the references do not describe the plurality of candidate objects being presented based on the weighted sum of the similarity scores for the objects i.e. limitation “presenting, using a display device of the cellular phone, to the user a plurality of candidate objects selected among the plurality of objects based on the weighted sum of the similarity scores for each of the plurality of objects”,  (Amendment, pg. 11, fifth para. — pg. 13, first para; pg. 16, first para.). Examiner respectfully disagrees that the references do not show the limitation.
As provided in the most recent office communication (see Office action, 7/11/22, pg. 12-13, 19 and 26-27), Alba is used to teach the argued limitation “present[ing]…to the user a plurality of candidate objects selected among the plurality of objects based on the weighted sum of the similarity scores for each of the plurality of objects”, and not Min like Applicant argues.
Applicant further argues that the Office action is using two references where there is no bridging disclosure that would suggest combining the references and as such, argues that impermissible hindsight is being utilized (pg. 13, second – third para.). 
 In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Nevertheless, consistent with the factual inquiries of Graham v John Deere co., the Office action clearly articulated that Alba discloses “presenting to the user a plurality of candidate objects selected among the plurality of objects based on the weighted sum of the similarity scores for each of the plurality of objects” (see Office Action, 7/11/22, pg. 13) with the difference between disclosures as being the “presenting, using a display device of the cellular phone”. Reference Parikh provides this disclosure (see Office Action, 7/11/22, pg.16). When combined with the provided motivational statements, the proper rejection of the claims with two different references that considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, does not rise to the level of utilizing hindsight reasoning.
           Applicant further argues that the cited portions of Min do not mention a “weighted sum” or a “weighted sum of similarity scores” and as such, argues that Min does not disclose limitation “updating weights of the plurality of features to maximize the weighed sum of similarity scores for the preferred candidate object” and that the Office Action’s explanation of adding correct samples most similar to a centroid does not equate to a weighted sum of similarity scores and that the number of features with non-zero weights does not correspond to a weighted sum of similarity scores (Amendment, pg. 14; pg. 16, second para.).
Examiner respectfully disagrees as Applicant’s argument that Min does not explicitly mention a “weighted sum” or a “weighted sum of similarity scores” reduces to an assertion that the claim language is not disclosed verbatim in the cited references. Obviousness under 35 U.S.C. 103 does not require an ipsissimis verbis test, i.e., identity of terminology is not required (In re May, 574 F.2d 1082, 1090 (CCPA 1978). Rather, the obviousness inquiry is directed to whether the cited references would teach or at least suggest the claimed subject matter to one of ordinary skill in the art at the time the invention. KSR Int 'l Co. v. Teleflex, Inc., 550 U.S. 398, 417 (2007). 
Although Applicant argues (Amendment, pg. 12-13) that the portion of the original specification (para. [0034]-[0035]) pointed to by the Office Action that equates selecting the top plurality of (i.e., highly ranked) candidate objects similar to the centroid/averaged vector to selecting/presenting based on the weighted sum of the similarity scores for each of the plurality of objects is but one embodiment of the invention, Applicant ignores the Claim language that explicitly equates the similarity calculation with the weighted sum calculation as recited in prior limitation “calculate a similarity score of each of a plurality of objects extracted from an item selling remote server relative to the centroid for each of a plurality of object features to calculate a weighted sum of similarity scores for each of the plurality of objects”. In this instance, because Min discloses calculating the similarity of instances to the centroid for each of a plurality of instance features (sec. 4.1; sec. 5), Min discloses calculating a weighted sum of similarity scores for each of the plurality of objects as claimed. As provided in several portions of Applicant’s original disclosure including para. [0034] and as claimed, calculating the similarity of objects/instances in relation to a centroid corresponds to “calculating a weighted sum of similarity score of each of a plurality of instances/objects. Min further discloses penalizing/re-weighting/adjusting inaccurate features of negative instances/objects based on their weights so as to obtain more informative/related instances (sec. 1; sec. 4.1; sec. 5), where the related/positive/informative instances correspond to instances/objects most similar to the centroid of the seed set i.e., instances/objects having maximum similarity/weighed sum of similarity scores corresponding to limitation “updating weights of the plurality of features to maximize the weighed sum of similarity scores for the preferred candidate object”. When combined with the teachings of Alba, Baker and Parikh (see Office action, pg. 8-12) with the suggestion/motivation of significantly improving the quality of entity sets (Min, Abstract) as well as in expanding a seed set by providing recommendations based on branding (Parikh, Abstract; para. [0026) and allowing a user to update his/her smart phone dictionary with polysemous words (Baker, para. [0031]-[0033]), Examiner maintains that a prima facie case of obviousness is established in the rejection of the claims.
             Applicant further argues that reference Baker does not apply as relevant prior art as its utilizing of polysemous symbols to access messages “is not a dictionary”, and that the applicability of Baker as a reference is improper, and as such, argues that the references fail to disclose “acquiring, by a memory-based user-centric expandable dictionary formulator comprised in a memory device of a cellular phone, an object from a user and adding the object to a set of objects previously acquired from the user that form a user-centric interactive expandable electronic dictionary as part of the memory device of the cellular phone” (Amendment, pg. 15, first – third para.; pg. 16, third para). Examiner respectfully disagrees.
  In response to applicant's argument that Baker does not apply as relevant prior art as its utilizing of polysemous symbols to access messages “is not a dictionary”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Baker meets limitation “acquiring, by a memory-based user-centric expandable dictionary formulator comprised in a memory device of a cellular phone, an object from a user and adding the object to a set of objects previously acquired from the user that form a user-centric interactive expandable electronic dictionary as part of the memory device of the cellular phone” (fig. 7; para. [0033]; para. [0085]; para. [0093]-[0094]; para. [0178]; para. [0215]) with the use of an interactive dictionary of words as provided in at least cited portions (para. [0033]; para. [0093]-[0094]; para. [0178]) where the user interacts with the dictionary by providing new entries to the dictionary (para. [0033]). 
 Therefore, it is unclear why Applicant argues that an interactive dictionary of words that is modifiable by a user adding new entries to such dictionary “is not a dictionary” and why Baker is not applicable as prior art even when Baker is reasonably pertinent to the particular problem with which the applicant was concerned (i.e. interactive dictionary expansion, see Title and para. [0001] of instant application).
          Regarding the amended independent claims, Applicant argues that the references fail to disclose limitation “calculating a centroid based on the set of objects acquired from the user” (Amendment, pg. 16, fourth para.).
           Examiner respectfully disagrees as Min discloses refining entity sets with the centroid of a seed set of entities, where the seed set includes user tagged entries (see centroid equation and definition of variables of the equation in sec. 4), corresponding to limitation “calculating a centroid based on the set of objects acquired from the user”.
Applicant further states that “The deficiencies of Alba with respect to independent claims 1, 9, and 17 are noted above. The Office does not allege, and Applicant does not concede, that Min and/or Coden and/or Mallapragada cures the above noted deficiencies of Alba with respect to independent Claims 1, 9, and 17” (Amendment, pg. 17, first para. – third para). As not above, Alba is utilized to teach at least limitation “present[ing]…to the user a plurality of candidate objects selected among the plurality of objects based on the weighted sum of the similarity scores for each of the plurality of objects”, (see Office Action, 7/11/22) and not Min like Applicant argues.
           Regarding the rejection of dependent claims 2-8, 10-16 and 18-20, Applicant argues that the claims are patentable based on the arguments provided above for independent claims 1, 9 and 17 from which they depend (Amendment, pg. 17). Examiner respectfully disagrees as provided above for claims 1, 9 and 17 absent any argument regarding why the cited portions of the references fail to address the dependent claims.              

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

              Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of text/data analysis without significantly more. The claims 1, 9 and 17 recite steps of acquiring objects/text from a user for addition to a dictionary (i.e., a data gathering step), calculating a centroid/average and a similarity score of representations of the acquired objects/text (i.e., evaluating the obtained data using mathematical scoring/averaging functions), presenting candidate objects/text (i.e., a post solutional step of outputting data), receiving manual input to select a preferred candidate (i.e., a data analyzing/evaluation step), updating weights of the representation (i.e., evaluating data) and adding the selected candidate to the dictionary (i.e. a storage of data step), and involve the metal processes steps of abstract ideas achievable by a human with a pen and paper in obtaining text, calculating average and similarity scores, displaying text, receiving user selections, updating weights/values of text  and adding to a collection of text. This judicial exception is not integrated into a practical application because the generically recited computer elements (processor, display device, cellular phone, server, program product, system, memory) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because expanding an initial dictionary by adding new objects/text corresponds to well-understood, routine, conventional computer functions of storing and retrieving information in/from memory as well as data gathering and post solutional steps of receiving and outputting information as recognized by the court decisions listed in MPEP § 2106.05 and cited references Alba (PTO 892 form, 9/27/21), Min (PTO 892 form, 9/27/21), Parikh, Chen and Baker (PTO 892 form, 7/11/22), where Parikh (para. [0033]-[0034]; para. [0105]) and Chen (para. [0025]; para. [0027]) further describe the conventional nature of utilizing an item selling remote server and a cellphone device. 
         The dependent claims 2-8, 10-16 and 18-20 also recite mental processes as well as mathematical concepts and do not add significantly more than the abstract idea and are as such similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.        Claims 1-6, 8-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alba et al “Interactive Dictionary Expansion using Neural Language Models” (“Alba”) in view of Min et al “Fine-grained Entity Set Refinement with User Feedback” (“Min”) and Parikh et al US PGPUB 2016/0335706 A1 (“Parikh”) and Baker et al US PGPUB 2014/0032584 A1 (“Baker”)
         Per Claim 1, Alba discloses a computer-implemented method for user-centric interactive dictionary expansion, comprising: 
           acquiring, an object from a user and adding the object to a set of objects previously acquired from the user that form a user-centric interactive expandable dictionary (we propose a human-in-the-loop (HumL) dictionary expansion approach that employs a lightweight neural language model coupled with tight HumL supervision to assist the user in building and maintaining a domain-specific dictionary from an input text corpus…, Abstract; sec. 1; Our approach is based on the explore/exploit paradigm to effectively discover new instances (explore) from the text corpus and generate new \unseen" instances based on user feedback (exploit)…The explore phase uses the instances available in the input dictionary to identify similar candidates that are already present in the corpus vocabulary VTC, which are then accepted or rejected by the HumL. The accepted candidates are then added to the input dictionary and are used in the exploit phase as well as the next explore iteration…, sec. 3, feedback objects/instances as acquired objects); 
            calculating a similarity score of each of a plurality of objects for each of a plurality of object features to calculate a weighted sum of similarity scores for each of the plurality of objects (We calculate the similarity between the instances in the input dictionary and all the words in the corpus vocabulary VTC. We sort the vocabulary in descending order using the cumulative similarity score, and choose the top-N candidates to present to the HumL…, sec. 3.1; when using feedback interval of 10, the user gives their feedback after 10 candidates are identified by the system…, sec. 4.2);
            presenting, to the user a plurality of candidate objects selected among the plurality of objects based on the weighted sum of similarity scores for each of the plurality of objects (We calculate the similarity between the instances in the input dictionary and all the words in the corpus vocabulary VTC. We sort the vocabulary in descending order using the cumulative similarity score, and choose the top-N candidates to present to the HumL…, sec. 3.1; when using feedback interval of 10, the user gives their feedback after 10 candidates are identified by the system…, sec. 4.2); 
           acquiring, from the user, a preferred candidate object among the plurality of candidate objects (sec. 3.1; For example, when using feedback interval of 10, the user gives their feedback after 10 candidates are identified by the system. We evaluate feedback intervals of 10, 50, 100, 250 and 500. After each iteration we count the number of accepted candidates…, sec. 4.2); 
           expanding, by the user centric interactive expandable electronic dictionary by adding the preferred candidate object to the user centric interactive expandable dictionary (Abstract; After 50 iterations the system discovered 460 new dictionary entries…, sec. 4.2)
           Alba does not explicitly disclose calculating a centroid based on the set of objects, calculating a similarity score of each of a plurality of objects relative to the centroid, or updating weights of the plurality of features to maximize the weighed sum of similarity scores for the preferred candidate object
           However, these features are taught by Min:
           calculating a centroid based on the set of objects acquired from the user (Our algorithm chooses informative instances to query the user, uses positive feedback for expanding the feature set…the centroid of all vectors of seeds is used as a query for retrieving related named entities from the candidate pool…, sec. 4; The user is asked to
pick the first positive instance…, sec. 4.1, feedback instances/objects as acquired from/picked by the user); 
           calculating a similarity score of each of a plurality of objects relative to the centroid for each of a plurality of object features (our procedure selects at each iteration the n instances most similar to the centroid and presents them to the user
in descending order of their number of features with non-zero weight…Instances are ranked by their similarity to the centroid. The classifiers classify instances which ranked higher than the golden set size as correct, and classify others as incorrect. We select n contention instances – instances identified as correct expansions…, sec. 4.1; sec. 5, determining similarity of instances/objects in relation to centroid as implying calculated weighted sum of similarity scores for each of the instances/objects as claimed); 
          updating weights of the plurality of features to maximize the weighed sum of similarity scores for the preferred candidate object (This method does feature set expansion and iterative adjustment of feature weights for the centroid. It adds features from informative instances back into the centroid and penalizes inaccurate features based on user tagged errors, thus modifying the centroid to be a better representation of the target class, sec. 4; sec. 4.1, adjustment/updating of the feature weights of presented ranked instances to maximize closeness/similarity to the centroid as meeting limitation)
          Alba in view of Min does not explicitly disclose acquiring, by a memory-based user-centric expandable dictionary formulator comprised in a memory device of a cellular phone, an object from a user and adding the object to a set of objects previously acquired from the user that form a user-centric interactive expandable electronic dictionary as part of the memory device of the cellular phone or expanding, by the memory-based user centric interactive expandable dictionary formulator, the user centric interactive expandable electronic dictionary by adding the preferred candidate object to the user centric interactive expandable electronic dictionary
           However, these features are taught by Baker:
            acquiring, by a memory-based user-centric expandable dictionary formulator comprised in a memory device of a cellular phone, an object from a user and adding the object to a set of objects previously acquired from the user that form a user-centric interactive expandable electronic dictionary as part of the memory device of the cellular phone (fig. 7; para. [0033]; para. [0085]; para. [0093]-[0094]; FIG. 7 shows a non-limiting example embodiment of several entries of an interactive dictionary database 700 that may be stored in memory 102 of the portable multifunction device 100 …, para. [0178]; para. [0215])
          expanding, by the memory-based user centric interactive expandable dictionary formulator, the user centric interactive expandable electronic dictionary by adding the preferred candidate object to the user centric interactive expandable electronic dictionary (fig. 7; para. [0033]; para. [0085]; para. [0093]-[0094]; para. [0178]; para. [0215])
          Alba in view of Min and Baker does not explicitly disclose a plurality of objects extracted from an item selling remote server or presenting, using a display device of the cellular phone, to the user a plurality of candidate objects
         However, these features are taught by Parikh:
         a plurality of objects extracted from an item selling remote server (para. [0055]-[0056]; a kernel function for query similarity maps a query to the words in title and the attributes of product items that are sold as part of a completed transaction in an online marketplace…, para. [0064]-[0065]) and
        presenting, using a display device of the cellular phone, to the user a plurality of candidate objects (para. [0080]; para. [0090]-[0092]; para. [0105]-[0106])
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Min with the method of Alba in arriving at “calculating a centroid based on the set of objects”, “calculating a similarity score of each of a plurality of objects relative to the centroid”, and “updating weights of the plurality of features to maximize the weighed sum of similarity scores for the preferred candidate object”, to combine the teachings of Baker in the method of Alba in view of Min in arriving at “acquiring, by a memory-based user-centric expandable dictionary formulator comprised in a memory device of a cellular phone, an object from a user and adding the object to a set of objects previously acquired from the user that form a user-centric interactive expandable electronic dictionary as part of the memory device of the cellular phone or expanding, by the memory-based user centric interactive expandable dictionary formulator, the user centric interactive expandable electronic dictionary by adding the preferred candidate object to the user centric interactive expandable electronic dictionary”, as well as to combine the teachings of Parikh with the method of Alba in view of Min and Baker in arriving at “a plurality of objects extracted from an item selling remote server” and “presenting, using a display of the cellular phone, to the user a plurality of candidate objects”, because such combination would have resulted in significantly improving the quality of entity sets (Min, Abstract), allowing a user to update his/her smart phone dictionary with polysemous words (Baker, para. [0031]-[0033]) as well as in expanding a seed set by providing recommendations based on branding (Parikh, Abstract; para. [0026]).
             Per Claim 2, Alba in view of Min, Baker and Parikh discloses the computer-implemented method of claim 1, 
                Min discloses wherein said step of calculating the similarity score of each of the plurality of objects comprises selecting, as the plurality of features, Q features which maximize a pair-wise similarity, where Q is an integer (Given a set of candidate named entities represented by vectors of features, the goal of set refinement is to find a subset of entities which are similar to the target concept, based on a certain similarity metric (Cosine, Dice, etc). …, sec. 3; sec. 3.2). 
           Per Claim 3, Alba in view of Min, Baker and Parikh discloses the computer-implemented method of claim 1, 
              Alba discloses wherein the set of objects comprise seed words (sec. 3). 
           Per Claim 4, Alba in view of Min, Baker and Parikh discloses the computer-implemented method of claim 1, 
              Min discloses wherein the weighted sum of the similarity scores for each of the plurality of objects is weighted based on feature similarity between each of the plurality of objects and the centroid (sec. 4.1). 
            Per Claim 5, Alba in view of Min, Baker and Parikh discloses the computer-implemented method of claim 1, 
                Alba discloses wherein the preferred candidate object is acquired from among the plurality of candidate objects based on having a highest value of the weighted sum of similarity scores for each of the plurality of objects (We sort the vocabulary in descending order using the cumulative similarity score, and choose the top-N candidates to present to the HumL…., sec. 3.1). 
           Per Claim 6, Alba in view of Min, Baker and Parikh discloses the computer-implemented method of claim 1, 
             Alba discloses wherein the plurality of objects are words comprised in a document corpus (sec. 1; sec. 3). 
           Per Claim 8, Alba in view of Min, Baker and Parikh discloses the computer-implemented method of claim 1, 
               Min discloses wherein the centroid is formed by averaging vectors relating to all of the objects in the set (sec. 4). 
            Per Claim 9, Alba discloses a method comprising: 
                 acquiring an object from a user and adding the object to a set of objects previously acquired from the user that form a user centric expandable dictionary (we propose a human-in-the-loop (HumL) dictionary expansion approach that employs a lightweight neural language model coupled with tight HumL supervision to assist the user in building and maintaining a domain-specific dictionary from an input text corpus…, Abstract; sec. 1; Our approach is based on the explore/exploit paradigm to effectively discover new instances (explore) from the text corpus and generate new \unseen" instances based on user feedback (exploit)…The explore phase uses the instances available in the input dictionary to identify similar candidates that are already present in the corpus vocabulary VTC, which are then accepted or rejected by the HumL. The accepted candidates are then added to the input dictionary and are used in the exploit phase as well as the next explore iteration…, sec. 3, feedback objects/instances as acquired objects);             
                calculating a similarity score of each of a plurality of objects for each of a plurality of object features to calculate a weighted sum of similarity scores for each of the plurality of objects (We calculate the similarity between the instances in the input dictionary and all the words in the corpus vocabulary VTC. We sort the vocabulary in descending order using the cumulative similarity score, and choose the top-N candidates to present to the HumL…, sec. 3.1; when using feedback interval of 10, the user gives their feedback after 10 candidates are identified by the system…, sec. 4.2);
            presenting, to the user a plurality of candidate objects selected among the plurality of objects based on the weighted sum of similarity scores for each of the plurality of objects (We calculate the similarity between the instances in the input dictionary and all the words in the corpus vocabulary VTC. We sort the vocabulary in descending order using the cumulative similarity score, and choose the top-N candidates to present to the HumL…, sec. 3.1; when using feedback interval of 10, the user gives their feedback after 10 candidates are identified by the system…, sec. 4.2);
              acquiring, from the user, a preferred candidate object among the plurality of candidate objects (For example, when using feedback interval of 10, the user gives their feedback after 10 candidates are identified by the system. We evaluate feedback intervals of 10, 50, 100, 250 and 500. After each iteration we count the number of accepted candidates…, sec. 4.2);             
             expanding the user centric interactive expandable dictionary by adding the preferred candidate object to the user centric interactive expandable dictionary (Abstract; After 50 iterations the system discovered 460 new dictionary entries…, sec. 4.2)
             Alba does not explicitly disclose calculating a centroid based on the set of objects, calculating a similarity score of each of a plurality of objects relative to the centroid for each of a plurality of object features to calculate a weighted sum of similarity scores for each of the plurality of objects, presenting, to the user a plurality of candidate objects selected among the plurality of objects based on the weighted sum of the similarity scores for each of the plurality of objects or updating weights of the plurality of features to maximize the weighed sum of similarity scores for the preferred candidate object
           However, these features are taught by Min:
           calculating a centroid based on the set of objects acquired from the user (Our algorithm chooses informative instances to query the user, uses positive feedback for expanding the feature set…the centroid of all vectors of seeds is used as a query for retrieving related named entities from the candidate pool…, sec. 4; The user is asked to
pick the first positive instance…, sec. 4.1, feedback instances/objects as acquired from/picked by the user); 
           calculating a similarity score of each of a plurality of objects relative to the centroid for each of a plurality of object features (our procedure selects at each iteration the n instances most similar to the centroid and presents them to the user
in descending order of their number of features with non-zero weight…Instances are ranked by their similarity to the centroid. The classifiers classify instances which ranked higher than the golden set size as correct, and classify others as incorrect. We select n contention instances – instances identified as correct expansions…, sec. 4.1; sec. 5, determining similarity of instances/objects in relation to centroid as implying calculated weighted sum of similarity scores for each of the instances/objects as claimed); 
          updating weights of the plurality of features to maximize the weighed sum of similarity scores for the preferred candidate object (This method does feature set expansion and iterative adjustment of feature weights for the centroid. It adds features from informative instances back into the centroid and penalizes inaccurate features based on user tagged errors, thus modifying the centroid to be a better representation of the target class, sec. 4; sec. 4.1, adjustment/updating of the feature weights to maximize closeness/similarity to the centroid as meeting limitation)
             Alba in view of Min does not explicitly disclose a computer program product for user-centric interactive electronic dictionary expansion, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer in a cellular phone to perform a method, acquiring, by a memory-based user-centric expandable dictionary formulator comprised in a memory device of a cellular phone, an object from a user and adding the object to a set of objects previously acquired from the user that form a user-centric interactive expandable electronic dictionary as part of the memory device of the cellular phone or expanding, by the memory-based user centric interactive expandable dictionary formulator, the user centric interactive expandable electronic dictionary by adding the preferred candidate object to the user centric interactive expandable electronic dictionary
           However, these features are taught by Baker:
           a computer program product for user-centric interactive electronic dictionary expansion, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer in a cellular phone to perform a method (para. [0031]-[0033]);
            acquiring, by a memory-based user-centric expandable dictionary formulator comprised in a memory device of a cellular phone, an object from a user and adding the object to a set of objects previously acquired from the user that form a user-centric interactive expandable electronic dictionary as part of the memory device of the cellular phone (fig. 7; para. [0033]; para. [0085]; para. [0093]-[0094]; FIG. 7 shows a non-limiting example embodiment of several entries of an interactive dictionary database 700 that may be stored in memory 102 of the portable multifunction device 100 …, para. [0178]; para. [0215])
          expanding, by the memory-based user centric interactive expandable dictionary formulator, the user centric interactive expandable electronic dictionary by adding the preferred candidate object to the user centric interactive expandable electronic dictionary (fig. 7; para. [0033]; para. [0085]; para. [0093]-[0094]; para. [0178]; para. [0215])
            Alba in view of Min and Baker does not explicitly disclose a plurality of objects extracted from an item selling remote server or presenting, using a display device of the cellular phone, to the user a plurality of candidate objects
          However, these features are taught by Parikh:
          a plurality of objects extracted from an item selling remote server (para. [0055]-[0056]; a kernel function for query similarity maps a query to the words in title and the attributes of product items that are sold as part of a completed transaction in an online marketplace…, para. [0064]-[0065]) and
        presenting, using a display device of the cellular phone, to the user a plurality of candidate objects (para. [0080]; para. [0090]-[0092]; para. [0105]-[0106])
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Min with the method of Alba in arriving at “calculating a centroid based on the set of objects”, “calculating a similarity score of each of a plurality of objects relative to the centroid for each of a plurality of object features” and “updating weights of the plurality of features to maximize the weighed sum of similarity scores for the preferred candidate object”, to combine the teachings of Baker in the method of Alba in view of Min in arriving at “a computer program product for user-centric interactive electronic dictionary expansion, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer in a cellular phone to perform a method”, “acquiring, by a memory-based user-centric expandable dictionary formulator comprised in a memory device of a cellular phone, an object from a user and adding the object to a set of objects previously acquired from the user that form a user-centric interactive expandable electronic dictionary as part of the memory device of the cellular phone or expanding, by the memory-based user centric interactive expandable dictionary formulator, the user centric interactive expandable electronic dictionary by adding the preferred candidate object to the user centric interactive expandable electronic dictionary”, as well as to combine the teachings of Parikh with the method of Alba in view of Min in arriving at “a plurality of objects extracted from an item selling remote server” and “presenting, using a display of the cellular phone, to the user a plurality of candidate objects”, because such combination would have resulted in significantly improving the quality of entity sets (Min, Abstract), allowing a user to update his/her smart phone dictionary with polysemous words (Baker, para. [0031]-[0033]) as well as in expanding a seed set by providing recommendations based on branding (Parikh, Abstract; para. [0026]). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to implement the computer program product because such implementation would have resulted in preventing a complete overhaul/update of the existing system when new data is available for measurement, by easily removing previous data and introducing new data and preventing a recompilation of the entire computing system, thereby allowing for algorithms that can be used by multiple applications.
           Per Claim 10, Alba in view of Min, Baker and Parikh discloses the computer program product of claim 9, 
               Min discloses wherein said step of calculating the similarity score of each of the plurality of objects comprises selecting, as the plurality of features, Q features which maximize a pair-wise similarity, where Q is an integer (Given a set of candidate named entities represented by vectors of features, the goal of set refinement is to find a subset of entities which are similar to the target concept, based on a certain similarity metric (Cosine, Dice, etc). …, sec. 3; sec. 3.2).  
            Per Claim 11, Alba in view of Min, Baker and Parikh discloses the computer program product of claim 9, 
                Alba discloses wherein the set of objects comprise seed words (sec. 3). 
            Per Claim 12, Alba in view of Min and Parikh discloses the computer program product of claim 9, 
              Min discloses wherein the weighted sum of the similarity scores for each of the plurality of objects is weighted based on feature similarity between each of the plurality of objects and the centroid (sec. 4.1). 
            Per Claim 13, Alba in view of Min, Baker and Parikh discloses the computer program product of claim 9,
             Alba discloses wherein the preferred candidate object is acquired from among the plurality of candidate objects based on having a highest value of the weighted sum of similarity scores for each of the plurality of objects (We sort the vocabulary in descending order using the cumulative similarity score, and choose the top-N candidates to present to the HumL…., sec. 3.1). 
            Per Claim 14, Alba in view of Min, Baker and Parikh discloses the computer program product of claim 9, 
               Alba discloses wherein the plurality of objects are words comprised in a document corpus (sec. 1; sec. 3). 
            Per Claim 16, Alba in view of Min, Baker and Parikh discloses the computer program product of claim 9, 
                 Min discloses wherein the centroid is formed by averaging vectors relating to all of the objects in the set (sec. 4). 
           Per Claim 17, Alba discloses:              
               to acquire an object from a user and adding the object to a set of objects previously acquired from the user that form an expandable dictionary (we propose a human-in-the-loop (HumL) dictionary expansion approach that employs a lightweight neural language model coupled with tight HumL supervision to assist the user in building and maintaining a domain-specific dictionary from an input text corpus…, Abstract; sec. 1; Our approach is based on the explore/exploit paradigm to effectively discover new instances (explore) from the text corpus and generate new \unseen" instances based on user feedback (exploit)…The explore phase uses the instances available in the input dictionary to identify similar candidates that are already present in the corpus vocabulary VTC, which are then accepted or rejected by the HumL. The accepted candidates are then added to the input dictionary and are used in the exploit phase as well as the next explore iteration…, sec. 3, feedback objects/instances as acquired objects); 
             calculate a similarity score of each of a plurality of objects for each of a plurality of object features to calculate a weighted sum of similarity scores for each of the plurality of objects (We calculate the similarity between the instances in the input dictionary and all the words in the corpus vocabulary VTC. We sort the vocabulary in descending order using the cumulative similarity score, and choose the top-N candidates to present to the HumL…, sec. 3.1; when using feedback interval of 10, the user gives their feedback after 10 candidates are identified by the system…, sec. 4.2);
            present, to the user a plurality of candidate objects selected among the plurality of objects based on the weighted sum of similarity scores for each of the plurality of objects (We calculate the similarity between the instances in the input dictionary and all the words in the corpus vocabulary VTC. We sort the vocabulary in descending order using the cumulative similarity score, and choose the top-N candidates to present to the HumL…, sec. 3.1; when using feedback interval of 10, the user gives their feedback after 10 candidates are identified by the system…, sec. 4.2);
            acquire, from the user, a preferred candidate object among the plurality of candidate objects (For example, when using feedback interval of 10, the user gives their feedback after 10 candidates are identified by the system. We evaluate feedback intervals of 10, 50, 100, 250 and 500. After each iteration we count the number of accepted candidates…, sec. 4.2);
              expand the user centric expandable dictionary by adding the preferred candidate object to the user centric expandable dictionary (Abstract; After 50 iterations the system discovered 460 new dictionary entries…, sec. 4.2)
              Alba does not explicitly disclose calculating a centroid based on the set of objects, calculating a similarity score of each of a plurality of objects relative to the centroid for each of a plurality of object features or updating weights of the plurality of features to maximize the weighed sum of similarity scores for the preferred candidate object
           However, these features are taught by Min:
           calculating a centroid based on the set of objects acquired from the user (Our algorithm chooses informative instances to query the user, uses positive feedback for expanding the feature set…the centroid of all vectors of seeds is used as a query for retrieving related named entities from the candidate pool…, sec. 4; The user is asked to
pick the first positive instance…, sec. 4.1, feedback instances/objects as acquired from/picked by the user); 
           calculating a similarity score of each of a plurality of objects relative to the centroid for each of a plurality of object features (our procedure selects at each iteration the n instances most similar to the centroid and presents them to the user
in descending order of their number of features with non-zero weight…Instances are ranked by their similarity to the centroid. The classifiers classify instances which ranked higher than the golden set size as correct, and classify others as incorrect. We select n contention instances – instances identified as correct expansions…, sec. 4.1; sec. 5, determining similarity of instances/objects in relation to centroid as implying calculated weighted sum of similarity scores for each of the instances/objects as claimed); 
          updating weights of the plurality of features to maximize the weighed sum of similarity scores for the preferred candidate object (This method does feature set expansion and iterative adjustment of feature weights for the centroid. It adds features from informative instances back into the centroid and penalizes inaccurate features based on user tagged errors, thus modifying the centroid to be a better representation of the target class, sec. 4; sec. 4.1, adjustment/updating of the feature weights to maximize closeness/similarity to the centroid as meeting limitation)
          Alba in view of Min does not explicitly disclose a cellular phone for user-centric interactive dictionary expansion, a memory device comprising a user-centric expandable dictionary formulator and user centric interactive expandable electronic dictionary, the user-centric expandable dictionary formulator including program code stored thereon, a hardware processor, operatively coupled to the memory device, and configured to run the program code or expand the user centric expandable electronic dictionary by adding the preferred candidate object to the user centric expandable electronic dictionary
           However, these features are taught by Baker:
            a cellular phone for user-centric interactive dictionary expansion, a memory device comprising a user-centric expandable dictionary formulator and user
centric interactive expandable electronic dictionary, the user-centric expandable dictionary formulator including program code stored thereon, a hardware processor, operatively coupled to the memory device, and configured to run the program code (fig. 7; para. [0031]-[0033]; para. [0085]; para. [0093]-[0094]; para. [0178]; para. [0215])
          expand the user centric expandable electronic dictionary by adding the preferred candidate object to the user centric expandable electronic dictionary (fig. 7; para. [0033]; para. [0085]; para. [0093]-[0094]; para. [0178]; para. [0215])
          Alba in view of Min and Baker does not explicitly disclose a plurality of objects extracted from an item selling remote server or present, using a display device, to the user a plurality of candidate objects
          However, these features are taught by Parikh:
         a plurality of objects extracted from an item selling remote server (para. [0055]-[0056]; a kernel function for query similarity maps a query to the words in title and the attributes of product items that are sold as part of a completed transaction in an online marketplace…, para. [0064]-[0065]) and
         present, using a display device, to the user a plurality of candidate objects (para. [0080]; para. [0090]-[0092]; para. [0105]-[0106])
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Min with the system of Alba in arriving at to: “calculate a centroid based on the set of objects”, “calculate a similarity score of each of a plurality of objects relative to the centroid for each of a plurality of object features” and “update weights of the plurality of features to maximize the weighed sum of similarity scores for the preferred candidate object”, to combine the teachings of Baker in the method of Alba in view of Min in arriving at “a cellular phone for user-centric interactive dictionary expansion, a memory device comprising a user-centric expandable dictionary formulator and a user centric interactive expandable electronic dictionary, the user-centric expandable dictionary formulator including program code stored thereon, a hardware processor, operatively coupled to the memory device, and configured to run the program code or expand the user centric expandable electronic dictionary by adding the preferred candidate object to the user centric expandable electronic dictionary” as well as to combine the teachings of Parikh with the system of Alba in view of Min in arriving at “a plurality of objects extracted from an item selling remote server” or “present, using a display device, to the user a plurality of candidate objects”, because such combination would have resulted in significantly improving the quality of entity sets (Min, Abstract), allowing a user to update his/her smart phone dictionary with polysemous words (Baker, para. [0031]-[0033]) as well as in expanding a seed set by providing recommendations based on branding (Parikh, Abstract; para. [0026]).
          Per Claim 18, Alba in view of Min, Baker and Parikh discloses the computer processing system of claim 17, 
                Min discloses wherein said step of calculating the similarity score of each of the plurality of objects comprises selecting, as the plurality of features, Q features which maximize a pair-wise similarity, where Q is an integer (Given a set of candidate named entities represented by vectors of features, the goal of set refinement is to find a subset of entities which are similar to the target concept, based on a certain similarity metric (Cosine, Dice, etc). …, sec. 3; sec. 3.2).   
          Per Claim 19, Alba in view of Min, Baker and Parikh discloses the computer processing system of claim 17, 
                 Alba discloses wherein the set of objects comprise seed words (sec. 3). 
           Per Claim 20, Alba in view of Min, Baker and Parikh discloses the computer processing system of claim 17, 
                Min discloses wherein the weighted sum of the similarity scores for each of the plurality of objects is weighted based on feature similarity between each of the plurality of objects and the centroid (sec. 4.1).

2.        Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alba in view of Min, Baker and Parikh as applied to claims 1 and 9 above, and further in view of Mallapragada et al “Active Query Selection for Semi-supervised Clustering” (“Mallapragada”)
           Per Claim 7, Alba in view of Min, Baker and Parikh discloses the computer-implemented method of claim 1, 
              Alba in view of Min and Parikh does not explicitly disclose wherein the weights of the plurality of features are updated in a minimax manner
             However, this feature is suggested by Mallapragada that describes updating features in a minimax manner (sec. 2)
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to try to implement “wherein the weights of the plurality of features are updated in a minimax manner“, by substituting the updated features of Mallapragada with the updated weight of the features of Min in arriving at the invention, for the predictable result of improving data selection (according to the weights) as well as improving the performance of semi supervised clustering algorithms (Mallapragada, Abstract)
            Per Claim 15, Alba in view of Min, Baker and Parikh discloses the computer program product of claim 9, 
             Alba in view of Min, Baker and Parikh does not explicitly disclose wherein the weights of the plurality of features are updated in a minimax manner. 
           However, this feature is suggested by Mallapragada that describes updating features in a minimax manner (sec. 2)
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to try to implement “wherein the weights of the plurality of features are updated in a minimax manner“, by substituting the updated features of Mallapragada with the updated weight of the features of Min in arriving at the invention, for the predictable result of improving data selection (according to the weights) as well as improving the performance of semi supervised clustering algorithms (Mallapragada, Abstract)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658